BIRD, Chief Justice.
The trial court dismissed Gordon Mercer’s petition for writ of habeas corpus. He appeals.
He was convicted in the Jefferson Circuit Court under the Habitual Criminal Act, KRS 431.190. His punishment, was fixed at life imprisonment. Here, as in the trial court, he contends that the Habitual Criminal Act violates various provisions of both state and federal constitutions and that his imprisonment is therefore wrongful.
This Court has heretofore held that the act does not violate either constitution as claimed by him, or at all. For discussion of the same issues, see Allen v. Commonwealth, 272 Ky. 533, 114 S.W.2d 757; Ward v. Hurst, 300 Ky. 464, 189 S.W.2d 594; Hampton v. Whaley, 313 Ky. 611, 233 S.W. *7622d 273; Harrod v. Whaley, Ky., 239 S.W.2d 480; Holt v. Commonwealth, Ky., 310 S.W.2d 40.
 Having been indicted as an habitual criminal he further complains fhat he not only failed to have the psychiatric examination required by KRS 203.340 but that the statute was ignored in all respects. Our examination of the statute does not convince us that a trial is dependent upon compliance. Failure to comply does not void the judgment. We hold only void judgments are subject to attack by a habeas corpus proceeding. Fisher v. Commonwealth, Ky., 243 S.W.2d 881; Brown v. Commonwealth, Ky., 243 S.W.2d 885; Owen v. Commonwealth, Ky., 280 S.W.2d 524.
We find no error. The judgment is therefore afifirmed.